WR-56,666-03
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                Transmitted 11/18/2015 10:21:18 AM
                                                                                  Accepted 11/18/2015 12:54:04 PM
                                                                                                    ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS                                                     CLERK
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS                                      RECEIVED
                                                                             COURT OF CRIMINAL APPEALS
                                                                                   11/18/2015
EX PARTE                                       §                               ABEL ACOSTA, CLERK
                                               §
                                               §        NO. WR-56,666-03
                                               §
DENNIS LEE ALLEN                               §


                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS

EX PARTE                                       §
                                               §
                                               §        NO. WR-82,467-01
                                               §
STANLEY ORSON MOZEE                            §


                APPLICANT’S MOTION FOR TIME TO FILE
           OBJECTIONS TO TRIAL COURT’S FINDINGS ON REMAND

TO THE HONORABLE PRESIDING JUDGE:

       NOW COMES STANLEY ORSON MOZEE and DENNIS LEE ALLEN,

Applicants, and submits this Motion for Time to File Objections to Trial Court’s Findings

and would show the following:

                                                   I.

       The State and Applicants previously agreed that the prosecutor in this case suppressed

exculpatory evidence.       The trial court also agreed and signed Findings of Fact and

Conclusions of Law stating this. Subsequently, the Court of Criminal Appeals remanded the

case to the trial court to receive testimony from the prosecutor involved. On October 26-27,


Applicants’ Motion for Time to File Objections to Trial Court’s Findings on Remand - Page 1
2015, the trial court held this hearing and the prosecutor involved presented 5 and one half

hours of testimony on this question.

                                                 II.

       On November 10, 2015, the trial court entered Findings of Fact on Remand finding

that the prosecutor “turned over the jailhouse letters to defense counsel.” These findings

were entered prior to the reporter’s record of the hearing being transcribed and made

available to the parties or the trial court. Moreover, the reporter’s record of the writ hearing,

and particularly a review of the prosecutor’s testimony at that hearing, clearly show that the

trial court’s “Findings of Fact on Remand” are not supported by the record and are, in fact,

directly contrary to the record.

                                                 III.

       Under T. R. App. P. 73.4(b)(2), a party has “ten days from the date he receives the

findings to file objections.” Applicants intend to file objections to these findings. However,

in order to file complete objections, Applicants need the reporters record of the writ hearing.

For this reason, Applicants request that the Court allow Applicants to file objections ten days

from when they receive the reporters record of the writ hearing.

       WHEREFORE, PREMISES CONSIDERED, Applicants pray that this motion be

granted.

Respectfully submitted,


   /s/ Gary A. Udashen
GARY A. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON

Applicants’ Motion for Time to File Objections to Trial Court’s Findings on Remand - Page 2
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen



    /s/ Nina Morrison
NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax

     /s/ Ezekiel Tyson, Jr.
EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of November, 2015, a true and correct copy of the
above and foregoing Applicants’ Motion for Time to File Objections to Trial Court’s
Findings on Remand was mailed to the Harris County District Attorney’s Office, 1201
Franklin Street, Suite 600, Houston, Texas 77002.

                                                 /s/ Gary A. Udashen
                                               GARY A. UDASHEN




Applicants’ Motion for Time to File Objections to Trial Court’s Findings on Remand - Page 3